This is an appeal from the recommendation of the Board of Governance, filed on March 1, 1948, that the petition for reinstatement to the Bar of the Supreme Court of Pennsylvania submitted by Joseph C. Ryszelewski (also known as Joseph R. Rice1) be dismissed. The questions before us are whether or not the petitioner has become rehabilitated and, if so, does the rehabilitation justify his reinstatement.
Dissenting reports were filed by Chief Standing Master M. J. Martin and Standing Master Joseph H. Bialas. Standing Master Eugene B. Strassburger joined in the latter dissent. In his report, Chief Standing Master Martin said: "I think the petitioner has met the issue . . . and clearly established his right to reinstatement. This opinion is founded upon a fair review of the evidence submitted on his behalf. There are opinions of not only distinguished lawyers, and judges, but also that of the eminent Dean Harrison of the University of Pennsylvania Law School but also of men eminent in other professions and walks of life, each and every one of them recommending the reinstatement of the petitioner. . . . I am fully convinced that this petitioner is entitled to reinstatement. . . ."
Standing Master Bialas in his dissenting report stated that in his judgment the petitioner has become rehabilitated and that his reinstatement is justified. *Page 540 
He cites the names of the following witnesses who testified in behalf of the rehabilitation of the petitioner: Honorable GERALD F. FLOOD, of the Court of Common Pleas of Philadelphia; Honorable EUGENE V. ALESSANDRONI, Court of Common Pleas of Philadelphia; Honorable JAMES C. CRUMLISH, Court of Common Pleas of Philadelphia; Honorable ADRIAN BONNELLY, Municipal Court of Philadelphia; and Earl G. Harrison, Dean, University of Pennsylvania Law School. He also names the following attorneys: Hubert J. Horan, Esq., Bernard J. O'Connell, Samuel A. Goldberg, and Thomas C. Egan.
This Court agrees with the recommendations of the Chief Standing Master and Standing Masters Bialas and Strassburger and adopts them.
It is ordered that the said Joseph C. Ryszelewski (also known as Joseph R. Rice) be admitted to the Bar of this Court upon his taking the required professional oath.
1 Petitioner's surname has been legally changed to Rice.